Citation Nr: 0420817	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  97-25 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
sinusitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and a service friend


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
March 1946.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a January 1997 rating decision from the San Juan, Puerto 
Rico, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied entitlement to service connection for 
sinusitis as a result of exposure to mustard gas.  

In August 2003, the Board remanded the case for the RO to 
determine whether new and material evidence had been 
presented to reopen the claim.  In a March 2004 rating 
action, the RO determined that new and material evidence had 
not been presented to reopen the claim.  This matter is now 
before the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran was notified of a May 1978 Board decision, 
which denied entitlement to service connection for sinusitis, 
by letter dated May 17, 1978.  

2.  The evidence received since the final May 1978 Board 
decision is cumulative or redundant of the previously 
obtained evidence or does not raise a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for sinusitis.  


CONCLUSIONS OF LAW

1.  The May 1978 Board decision, which denied entitlement to 
service connection for sinusitis, is final.  38 U.S.C.A. 
§ 4004(b) (1977).  

2.  Evidence received since the final May 1978 Board decision 
is not new and material; the claim of entitlement to service 
connection for sinusitis is not reopened.  38 U.S.C.A. 
§§ 5103A(f), 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the appellant

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran and his representative filed several lay 
statements with the RO.  The veteran and a service friend 
provided sworn testimony at an August 1997 regional office 
hearing, and the veteran's May 1997 substantive appeal 
declined the opportunity for a hearing before the Board.  

The RO's July 2002 letter, the May 1997 statement of the 
case, and the March 1998, July 2002, and March 2004 
supplemental statements of the case informed the appellant of 
applicable laws and regulations, including applicable 
provisions of The Veterans Claims Assistance Act of 2000, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  In these 
documents, the VA informed the appellant that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from the identified 
private health care providers.  The veteran was informed that 
it was his responsibility to identify health care providers 
with specificity, that it was his responsibility to provide 
the evidence in his possession that pertained to the claim, 
and that it still remained his ultimate responsibility to 
obtain any lay statements and private medical evidence needed 
to support his claim.  Several new provisions of The Veterans 
Claims Assistance Act of 2000, which redefined VA's 
obligations with respect to the duty to assist and inform, 
applied only to claims filed on or after August 29, 2001 and 
did not apply to the veteran's February 1996 informal 
application to reopen the claim of entitlement to service 
connection for sinusitis.  

The RO's July 2002 notice letter technically informed the 
veteran that he had 60 days in which to respond, but in the 2 
years since July 2002, the veteran has presented medical 
evidence and statements that will be considered in this 
appeal.  It is obvious that the veteran understood that 
evidence presented more than 60 days after the July 2002 
notice would still be considered.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
sinusitis

The May 1978 Board decision, which denied entitlement to 
service connection for sinusitis, was based on the evidence 
at the time, which included lay statements, service medical 
records, and VA and private medical records.  

In lay statements, the veteran asserted that he frequently 
went on sick call for sinus problems during service.  He 
asserted that he complained about sinus problems up until the 
day before discharge from service and that he continued to 
complain of and receive medical treatment for sinus problems 
since service.  Other lay statements addressed disorders 
other than sinusitis.  

Service medical records showed that, at the time of the 
veteran's March 1946 separation examination, he had 
complained of sinusitis since the previous week, but his 
ears, nose, and throat examination was normal.  

VA medical records documented treatment for recurrent 
sinusitis in April 1977, and a November 1977 VA medical 
certificate documented frontal and maxillary sinusitis with a 
history of infected septum and bilateral polyps in November 
1977.  Private medical records documented chronic sinus 
secretion and deviation of the nasal septum since June 1963, 
acute sinusitis from July 1946 to January 1947, sinusitis 
sometime in 1964, anosmia postnasal drip in January 1965, and 
allergic rhinitis from September 1975 to May 1976.  The 
remaining private medical records addressed disorders other 
than sinusitis.  

The May 1978 Board decision was based on the evidence at that 
time and became final because the veteran received notice of 
the decision by letter dated May 17, 1978.  38 U.S.C.A. 
§ 4004.  After the veteran filed a February 1996 informal 
application to reopen the claim, the January 1997 rating 
decision denied entitlement to service connection for 
sinusitis, and the veteran perfected a timely appeal.  The 
March 2004 rating action denied reopening the claim, and the 
veteran continued to appeal.  

Unfortunately, the veteran has not submitted new and material 
evidence to warrant reopening the claim.  See 38 U.S.C.A. 
§§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  New and material 
evidence means existing evidence not previously submitted to 
agency decisionmakers, which by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  The new 
evidence, which includes private medical records, hearing 
testimony, special military orders, a VA circular, and lay 
statements, does not raise a reasonable possibility of 
substantiating the claim.  

The new private medical records are cumulative of pre-May 
1978 records or do not include a medical opinion relating 
current sinusitis to exposure to mustard gas or any other 
event in service.  In order to prevail on the issue of 
service connection for any particular disability, the veteran 
must present evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999.  Private medical records show 
that the veteran was treated at an emergency room for nasal 
bleeding in November 1989 and that he had sinusitis in June 
1997 and September 1998.  Although a May 1997 private doctor 
hinted that current sinusitis might have resulted from 
exposure to a toxin, he did not specify where or when the 
veteran was exposed to a toxin.  Under the circumstances, the 
new private medical records cannot help to reopen the claim.  

The August 1997 regional office hearing testimony does not 
raise a reasonable possibility of substantiating the claim 
because the veteran and his service friend are laypersons who 
are not competent to render medical opinions relating medical 
disorders to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The veteran and a service friend 
testified that they were assigned to special duty in Panama.  
They were given special clothing and equipment and exposed to 
an unidentified grey smoke.  They testified that the gas felt 
hot against the exposed parts of their bodies.  Although they 
wore clothing on their bodies and masks on their faces, their 
arms and necks were uncovered.  They believe that sinusitis 
possibly resulted from the exposure to this grey smoke.  
Although the veteran and his service friend offered sincere 
testimony, they are not competent to state medical opinions 
relating the veteran's current sinusitis to an in-service 
event.  Therefore, the hearing testimony is not enough to 
reopen the claim.  

Special military orders and VA Circular 21-91-7 do not raise 
a reasonable possibility of substantiating the claim because, 
in combination, they show that the veteran and his service 
friend could not have participated in mustard gas testing.  
Special military orders, dated March 1945, show that the 
veteran and his service friend, who testified for him at the 
August 1997 regional office hearing, were assigned to some 
kind of special duty or leave for thirty days.  
Unfortunately, the special orders are otherwise illegible.  
VA Circular 21-91-7 contains revised instructions for 
evaluating claims for compensation based on exposure to 
mustard gas during military service.  According to the 
circular, some tests of protective equipment and clothing 
were conducted at San Jose Island, Panama, between September 
1943 and February 1945, and involved over 1000 enlisted men 
and officers.  This means that mustard gas testing ended the 
month before the veteran and his service friend received 
their March 1945 special military orders.  While they may 
have participated in some kind of special duty in Panama, 
they could not have participated in tests of mustard gas.  

The new lay statements are cumulative because they repeat 
pre-May 1978 assertions that the veteran incurred sinusitis 
in service or assert that sinusitis resulted from exposure to 
mustard gas while testing equipment and clothing in Panama 
while in service.  

When considered with the previous evidence of record, the new 
evidence does not raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. §§ 5103A(f), 5108; 
38 C.F.R. § 3.156(a).  Therefore, the claim is not reopened, 
and entitlement to service connection for sinusitis remains 
denied.  




ORDER

New and material evidence not having been presented, the 
claim of entitlement to service connection for sinusitis is 
not reopened, and entitlement to service connection for 
sinusitis remains denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



